Name: Commission Regulation (EEC) No 1364/82 of 28 May 1982 opening an invitation to tender for the sale for export of baled tobacco held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 153/ 12 Official Journal of the European Communities 3 . 6 . 82 COMMISSION REGULATION (EEC) No 1364/82 of 28 May 1982 opening an invitation to tender for the sale for export of baled tobacco held by the Italian intervention agency 9 463 568 kilograms divided by varieties as shown in the Annex hereto, shall be sold for export . Article 2 The sale shall take place in accordance with the ten ­ dering procedure provided for in Regulation (EEC) No 3389/73 . Article 3 The deadline for the submission headquarters of the Commission Communities shall be at 1 p.m . of tenders at the of the European local time on 21 September 1982 . Article 4 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (4) thereof, Whereas Commission Regulation (EEC) No 3389/73 of 13 December 1973 (2), as last amended by Regula ­ tion (EEC) No 313/79 (3), lays down the procedure and conditions for the sale of tobacco held by intervention agencies ; Whereas, on account of the problems caused by the storage of baled tobacco, and in particular the costs of storage, and in view of the quantities of tobacco available on the internal Community market, an invi ­ tation to tender should be opened for the sale of the tobacco in lots ; whereas this tobacco should be intended for export, without refund ; Whereas, in view of the size of the lots and the diffi ­ culties already encountered in selling baled tobacco of the Beneventano variety at present in storage, it is necessary to provide that each lot of tobacco offered for sale containing baled tobacco of the Beneventano variety should also contain baled tobacco of other varieties ; Whereas, in view of the size of lots 1 , 2 and 3 and of the fact that payment for all these lots is made before the tobacco is removed, it should be provided that, at the request of the successful tenderer, the security should be released progressively as the quantities of tobacco are exported ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco , The closing date referred to in Article 9 ( 1 ) of Regula ­ tion (EEC) No 3389/73 for removal of the tobacco by the successful tenderer shall be as follows :  for lots 1 , 2 and 3 : (a) at the end of the sixth month following the date of publication of the result of the ten ­ dering procedure in the Official Journal of the European Communities, in respect of at least one third of the lots ; (b) at the end of the ninth month following the said date for the remaining tobacco ;  for lot 4 on the sixtieth day following the date of publication of the result of the tendering proce ­ dure in the Official Journal of the European Communities. Article 5 1 . The security specified in Article 5 of Regulation (EEC) No 3389/73 must be lodged with the Azienda di Stato per gli interventi nel mercato agricolo, sezione specializzata per il tabacco (AIMA), via Duccio Galim ­ berti 47 , 00136 I-Roma. HAS ADOPTED THIS REGULATION : Article 1 Four lots of baled raw tobacco from the 1974, 1975 , 1976 , 1977, 1978 and 1979 harvests, held by the Italian intervention agency, with a total weight of By way of derogation from Article 5 ( 1 ) of Regulation (EEC) No 3389/73 the amount of the security per lot of tobacco of the Scafati variety shall be fixed at 0-718 ECU per kilogram . 2 . The Commission shall inform the relevant inter ­ vention agency forthwith of the result of the sale by tender. The agency shall immediately release the securities of tenderers whose tenders were inadmissible or who were unsuccessful . (&gt;) OJ No L 94, 28 . 4 . 1970, p . 1 . (2) OJ No L 345, 15 . 12 . 1973 , p . 47. 3) OJ No L 43 , 20 . 2 . 1979, p . 5 . 3 . 6 . 82 Official Journal of the European Communities No L 153/ 13 ments in proportion to the quantities of tobacco in respect of which the proof referred to in Article 7 (c) of the said Regulation has been furnished . Save as otherwise provided in the second subparagraph of Article 7 of Regulation (EEC) No 3389/73, the securities of the successful tenderer or tenderers shall be released once the conditions laid down in Article 7 (c) of that Regulation have been fulfilled. 3 . For lots 1 , 2 and 3 , on application by the person concerned, the security shall be released by instal ­ Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1982. For the Commission Poul DALSAGER Member of the Commission ANNEX Lot No Variety Harvest Weight (kg) 1 Badischer Geudertheimer Forchheimer Havanna Beneventano 1979 1979 1974, 1976 and 1977 313 476 1 519 948 1 175 705 3 009 129 2 Burley Maryland Beneventano 1979 1979 1975, 1976, 1978 and 1979 1 837 666 13 718 1 059 478 2 910 862 3 Kentucky Beneventano 1978 1974, 1975 and 1978 2 397 529 1 106 112 3 503 641 4 Scafati 1976 and 1979 39 936 TOTAL 9 463 568